DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 17 February, 2021.
Claims 16 and 26 have been amended.
Claim 36 has been added.
Claims 17 - 19 have been canceled.
Claim 16 and 20 - 36 are currently pending and have been examined.
The present application is a continuation of co-pending U.S. Application Number 15/954,173.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019) and the October 2019 Update: Subject Matter Eligibility (17 October, 2019).
Claim 26 is representative. Claim 26 recites:
A system comprising:
a pump configured to deliver insulin;
a user interface configured to display information to the user; 
a memory configured to store a target glucose level;
a processor configured to control the pump and operatively connected to the memory and the user interface, the processor configured to:
generate commands for delivery of insulin to the user with the pump;
receive one or more glucose levels of the user;
determine from the one or more glucose levels that the user may have a glucose level lower than the target glucose level in the near future; and
upon determining that the user may have a glucose level lower than the target glucose level in the near future, providing a low glucose alert to the user on the user interface notifying the user that the user may have a glucose level lower than the target glucose level in the near future;
wherein the low glucose alert provides a recommendation to the user to eat carbohydrates and to test a current blood glucose level of the user.
Claim 16 recites similar limitations, only excluding the specific recommendations.
Claims 16 and 20 - 36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), and does not include additional elements that either: 1) integrate the abstract idea into a practical application, or 2) that provide an inventive concept – i.e. element that amount to significantly more than the abstract idea.  The Claims are directed to an abstract idea because, when considered as a whole, the plain focus of the claims is on an abstract idea.
STEP 1
The claims are directed to a system which is included in the statutory categories of invention.
STEP 2A PRONG ONE
The claims recite the abstract idea of:  
receive one or more glucose levels of the user;
determine from the one or more glucose levels that the user may have a glucose level lower than the target glucose level in the near future; and
upon determining that the user may have a glucose level lower than the target glucose level in the near future, providing a low glucose alert to the user on the user interface notifying the user that the user may have a glucose level lower than the target glucose level in the near future;
wherein the low glucose alert provides a recommendation to the user to eat carbohydrates and to test a current blood glucose level of the user.
In Alice, the Supreme Court re-iterated long held exclusions to patent eligibility under U.S.C. 101 including: laws of nature, natural phenomenon and abstract ideas. The Supreme Court and the Federal Circuit Court have also set forth precedential decisions that contain specific concepts that fall into the abstract idea category. The 2019 Revised Patent Subject Matter Eligibility Guidance issued on 7 January, 2019 by the USPTO provides groupings of subject matter that is considered an abstract idea including: “mathematical concepts” - (i.e. mathematical relationships, mathematical formulas or equations and mathematical calculations); “certain methods of organizing human activity” (i.e. fundamental economic principle and practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); and “mental processes” – (i.e. concepts performed in the human mind).
The claims, as illustrated by Claim 26, recite an abstract idea within the “mathematical formula or relationships” grouping. Determining a future glucose level is determined using well known formulas that relates current glucose readings, insulin on board and an insulin absorption model with time. As such, the claims recite an abstract idea within the mathematical formula or relationships grouping.
The claims, as illustrated by Claim 26, also recite an abstract idea within the “mental processes” grouping – concepts performed in the human mind including observation, evaluation, judgment and opinion.  Determining a future glucose level based on a current glucose level, and recommending corrective actions, is a process that, As such, the claims recite an abstract idea within the mental process grouping.
The claims, as illustrated by Claim 26, recite an abstract idea within the “certain methods of organizing human activity” grouping – 
fundamental economic principles or practices including hedging, insurance, mitigating risk; 
commercial or legal interactions including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; 
managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions. 
Managing a patient’s glucose levels includes conduct that would normally occur when managing a patient’s diabetic condition. For example, it is routine in medicine for a patient to monitor their glucose level, projects changes and take corrective actions. As such, the claims recite an abstract idea within the certain methods of organizing human activity grouping.
STEP 2A PRONG TWO
The claims recite additional elements beyond those that encompass the abstract idea above including:
a pump configured to deliver insulin;
a user interface configured to display information to the user; 
a memory configured to store a target glucose level;
a processor configured to control the pump and operatively connected to the memory and the user interface;
the processor configured to generate commands for delivery of insulin to the user with the pump.
However, these additional elements do not integrate the abstract idea into a practical application of that idea in accordance with considerations laid out by the Supreme Court or the Federal Circuit. (see MPEP 2106.05 a-c and e) The additional elements: do not encompass an improvement to the functioning of a computer or an improvement to another technology or technical field; do not use the abstract idea with a particular machine or manufacture that is integral to the claim; do not transform an article to a different state or thing; or recite meaningful limitations beyond linking the abstract idea to a particular technological environment. Rather, the additional limitations merely serves to link the use of the abstract idea to a particular technological environment or field of use – i.e. merely uses the computer as a tool to perform the abstract idea; or recite insignificant extra-solution activity (see MPEP 2106.05 f - h). 
The pump, user interface, memory and processor are disclosed as being well-known and purely conventional in medicine. These elements merely add instructions to implement the abstract idea on a computer, and generally link the abstract idea to a particular technological environment. The processor is operative to receive a blood glucose measurement – entered manually by the user - and executes the abstract idea. The pump is configured to deliver insulin but does so in a purely conventional manner – The pump is operating in its normal capacity. For example, the specification discloses that such Mayo where a processor helps doctors determine whether a given dosage is too low or too high. Nothing in the claim recites specific limitations directed to an improved computer system, processor, memory, network, database or Internet. Similarly, the specification is silent with respect to these kinds of improvements. A general purpose computer that applies a judicial exception by use of conventional computer functions, as is the case here, does not qualify as a particular machine, nor does the recitation of a generic computer impose meaningful limits in the claimed process. (see Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). As such, the additional elements recited in the claim do not integrate the abstract recommendation process into a practical application of that process.
STEP 2B
The additional elements identified above do not amount to significantly more than the abstract recommendation process. Insulin pumps with user interface, memory and processors that deliver insulin to the user are conventional medical devices. For example, the specification discloses that the insulin pumps are purely conventional. Because the specification describes these additional elements in general terms, without describing particulars, Examiner concludes that the claim limitations may be broadly, but reasonably construed, as reciting well-understood, routine and conventional computer components and techniques. The specification describes the elements in a manner that indicates that they are sufficiently well-known that the specification does not need to describe the particulars in order to satisfy U.S.C. 112. Considered as an ordered combination the 
The dependent claims add additional features including those that merely serve to further narrow the abstract idea above including: specific types of recommendations; including insulin on board in determining a future glucose level; those that recite additional abstract ideas including using correction factors; those that recite well-understood, routine and conventional activity or computer functions including: displaying recommendations and glucose levels; editing recommendations; access a food database; those that recite insignificant extra-solution activities; or those that are an ancillary part of the abstract idea including: disposing the user interface on the pump.  Examiner takes Official Notice that orientation based displays, touch screens and authentication credentials (as shown above) are old and well-known and purely conventional. The limitations recited in the dependent claims, in combination with those recited in the independent claims add nothing that integrates the abstract idea into a practical application, or that amounts to significantly more. These elements merely narrow the abstract idea, recite additional abstract ideas, or append conventional activity to the abstract process. As such, the additional element do not integrate the abstract idea into a practical application, or provide an inventive concept that transforms the claims into a patent eligible invention.
Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16 and 20 - 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Worthington et al.: (US 5,822,715 A) in view of Galley et al.: (US PGPUB 2003/0028089 A1).
CLAIM 16
Worthington discloses a diabetes management system that includes the following limitations:
a user interface configured to display information to the user; (Worthington column 4 line 9 – 12, column 5 line 53 – 59, column 6 line 13 – 20);
a memory configured to store a target glucose level; (Worthington column 4 line 13 – 20);
a processor operatively connected to the memory and the user interface, the processor configured to: receive one or more glucose levels of the user; determine from the one or more glucose levels that the user may have a glucose level below the target glucose level range in the near future; and upon determining that the user may have a glucose level lower than the target glucose level in the near future, providing a low glucose alert to the user on the user interface notifying the user that the user may have a glucose level lower than the target glucose level in the near future; (Worthington column 3 line 54 – 64, 
Worthington discloses a diabetes management system that includes a processor connected to a memory and a user interface. The memory stores a target range for blood glucose and also a target blood glucose value. The processor receives glucose levels of a user, determines a future blood glucose value at a future time. The processor provides an alert on the user interface. The alert includes a corrective action including a number of grams of carbohydrates to consume when the future blood glucose value is below the target. The corrective actions are displayed on a user interface. Examiner notes that Worthington contemplates an apparatus where the processor is embodied in a blood glucose meter, however, the apparatus may be separate from the meter (col.17 line 59 – 65).
With respect to the following limitations:
An infusion pump system comprising: a pump configured to deliver insulin; a processor configured to control the pump, and to generate commands for delivery of insulin to the user with the pump; (See Galley 0004, 0005, 0022, 0023, 0073).
Worthington prefers to administer insulin by injection, but contemplates administration by an insulin pump (Worthington column 17 line 31 – 35). Such pumps are well-known, even according to the specification (0003). Nonetheless, Worthington does not expressly disclose a pump comprising a processor configured to generate commands to control the pump. Galley discloses a diabetes management system that includes an insulin pump, a glucose sensor and a control unit. The control unit includes a processor that receives glucose readings from the sensor, predicts a glucose reading at a predetermined time in the future. The control unit determines a corrective action such as an amount of insulin to be administered or carbohydrate intake 
CLAIMS 20 – 23
The combination of Worthington/Galley discloses the limitations above relative to Claims 16. Additionally, Worthington discloses the following limitations:
wherein the processor is configured to review a current level of insulin on board of the user in determining whether the user may have a glucose level lower than the target glucose level in the near future; wherein the processor is further configured to calculate a future glucose level based on the one or more glucose levels and the level of insulin on board; (Worthington column 3 line 54 – 64, column 4 line 21 – 32, column 7 line 44 to column 8 line 35, column 8 line 59 to column 9 line 11);
wherein the processor is further configured to calculate a carbohydrate value required to raise a glucose level of the user to the target glucose level; wherein the processor is further configured to display the carbohydrate value as a suggestion to the user to consume the carbohydrate value; (Worthington column 4 line 33 – 47, column 5 line 53 – 59, column 7 line 44 to column 8 line 35).
Worthington discloses calculating a future glucose level based on an insulin action value – i.e. the percent of insulin action remaining from doses of insulin as a function of time after injection.
CLAIM 24

wherein the user interface is disposed on the pump; (Galley 0034, 0073)
Galley discloses a diabetes management system that includes an insulin pump, a glucose sensor and a control unit. The control unit includes a user interface. The insulin pump, glucose sensor and control unit may be formed into a single unit – i.e. the user interface is disposed on the pump. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention to have modified the funding diabetes management system of Worthington so as to have included a user interface disposed on the pump, in accordance with the teaching of Galley, in order to provide an integrated diabetes management system, since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Worthington et al.: (US 5,822,715 A) in view of Galley et al.: (US PGPUB 2003/0028089 A1) and in view of Crothall et al.: (US PGPUB 2003/0032867 A1).
CLAIM 25
The combination of Worthington/Galley discloses the limitations above relative to Claim 16. With respect to the following limitations:
wherein the processor is further configured to access a food database and to display on the user interface one or more foods the user is recommended to eat; (Crothall 0005 – 0008, 0020, 0022, 0025, 0027, 0031, 0039, 0043, 0047).
Crothall discloses a diabetes management system that includes a food database that may be accessed to calculate a carbohydrate intake recommendation for a patient. Therefore, it would .
Claims 26 – 30, 32 – 34 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Worthington et al.: (US 5,822,715 A) in view of Galley et al.: (US PGPUB 2003/0028089 A1) and in view of Jones (US PGPUB 2003/0211617 A1).
CLAIM 26
Worthington discloses a diabetes management system that includes the following limitations:
a user interface configured to display information to the user; (Worthington column 4 line 9 – 12, column 5 line 53 – 59, column 6 line 13 – 20);
a memory configured to store a target glucose level; a memory configured to store a target glucose level range within which the user’s glucose level is intended to be maintained; (Worthington column 4 line 13 – 20);
a processor operatively connected to the memory and the user interface, the processor configured to: receive one or more glucose levels of the user; determine from the one or more glucose levels that the user may have a glucose level below the target glucose level range in the near future; and upon determining that the user may have a glucose level lower than the target glucose level in the near future, providing a low glucose alert to the user on the user interface notifying the user that the user may have a glucose level lower than the target glucose level in the near future; wherein the processor is further configured to provide a recommendation to the user to address the glucose level lower than the target glucose level; wherein the low glucose alert provides a recommendation to the user to eat carbohydrates; (Worthington column 3 line 54 – 64, column 4 line 21 – 47, column 6 line 20 – 23, 58 – 60; column 6 line 62 to column 7 line 3; column 7 line 44 to column 8 line 35; column 13 line 33 – 64; column 14 line 19 – 38).
Worthington discloses a diabetes management system that includes a processor connected to a memory and a user interface. The memory stores a target range for blood glucose and also a target blood glucose value. The processor receives glucose levels of a user, determines a future blood glucose value at a future time. The processor provides an alert on the user interface. The alert includes a corrective action including a number of grams of carbohydrates to consume when the future blood glucose value is below the target. The corrective actions are displayed on a user interface. Examiner notes that Worthington contemplates an apparatus where the processor is embodied in a blood glucose meter, however, the apparatus may be separate from the meter (col.17 line 59 – 65).
With respect to the following limitations:
An infusion pump system comprising: a pump configured to deliver insulin; a processor configured to control the pump, and to generate commands for delivery of insulin to the user with the pump; (See Galley 0004, 0005, 0022, 0023, 0073).
Worthington prefers to administer insulin by injection, but contemplates administration by an insulin pump (Worthington column 17 line 31 – 35). Such pumps are well-known, even according to the specification (0003). Nonetheless, Worthington does not expressly disclose a pump comprising a processor configured to generate commands to control the pump. Galley discloses a diabetes management system that includes an insulin pump, a glucose sensor and a 
With respect to the following limitation:
wherein the low glucose alert provides a recommendation to the user to test a current blood glucose level of the user; (Jones 0012, 0014 – 0018).
Worthington discloses a low glucose alert that includes a recommendation for the user to eat carbs but does not disclose that the user should also check (or re-check) their current blood glucose. Here, Examiner notes that the specification is silent with respect to providing an alert or recommendation to re-check blood glucose after a low glucose reading. These features were presented for the first time in the claims filed with the application on 29 September, 2020 as in Claim 26. 
Jones discloses a blood glucose management system that teaches a phenomenon known as hypoglycemic rebound. A hypoglycemic event triggers a significant release of glucose that has been stored in the liver that will cause a hyperglycemic event – i.e. a hypoglycemic rebound after a period of time. Upon discovering a hypoglycemic event, (i.e. a low blood glucose reading) the diabetic needs to consume carbohydrates. Jones discloses that Worthington, cited above, may provide an amount of carbohydrates to consume. Jones discloses that Worthington does not 
CLAIMS 27 – 30
The combination of Worthington/Galley/Jones discloses the limitations above relative to Claim 26. Additionally, Worthington discloses the following limitations:
wherein the processor is configured to review a current level of insulin on board of the user in determining whether the user may have a glucose level lower than the target glucose level in the near future; wherein the processor is further configured to calculate a future glucose level based on the one or more glucose levels and the level of insulin on board; (Worthington column 3 line 54 – 64, column 4 line 21 – 32, column 7 line 44 to column 8 line 35, column 8 line 59 to column 9 line 11);
wherein the processor is further configured to calculate a carbohydrate value required to raise a glucose level of the user to the target glucose level; wherein the processor is further configured to display the carbohydrate value as a suggestion to the user to consume the carbohydrate value; (Worthington column 4 line 33 – 47, column 5 line 53 – 59, column 7 line 44 to column 8 line 35).
Worthington discloses calculating a future glucose level based on an insulin action value – i.e. 
CLAIMS 32 and 33
The combination of Worthington/Galley/Jones discloses the limitations above relative to Claim 26. Additionally, Worthington discloses the following limitations:
wherein the processor uses one or more correction factors to calculate the carbohydrate value; (Worthington column 4 line 33 – 47);
wherein the processor is further configured to display a current glucose level; (Worthington column 10 line 52 – 58).
Worthington discloses calculating the carbohydrate value using the difference between the future glucose level and the target glucose level – i.e. a correction factor. Worthington measure blood glucose and displays the value on the display.
CLAIM 34
The combination of Worthington/Galley discloses the limitations above relative to Claim 26. Additionally, Galley discloses the following limitations:
wherein the user interface is disposed on the pump; (Galley 0034, 0073)
Galley discloses a diabetes management system that includes an insulin pump, a glucose sensor and a control unit. The control unit includes a user interface. The insulin pump, glucose sensor and control unit may be formed into a single unit – i.e. the user interface is disposed on the pump. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention to have modified the funding diabetes management system of Worthington so as to have included a user interface disposed on the pump, in accordance with the teaching of Galley, in order to provide an integrated diabetes management system, since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue .
Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Worthington et al.: (US 5,822,715 A) in view of Galley et al.: (US PGPUB 2003/0028089 A1) in view of Jones (US PGPUB 2003/0211617 A1) and in view of Poulsen et al.: (US PGPUB 2005/0197621 A1).
CLAIM 31
The combination of Worthington/Galley/Jones discloses the limitations above relative to Claim 26. With respect to the following limitations:
wherein the processor is further configured to allow editing of the displayed carbohydrate value; (Poulsen 0021, 0025, 0029, 0030, 0033, 0058, 0067, 0071, 0072, 0075 – 0078, 0083, 0150).
Poulsen discloses a self-treatment management system that includes measuring a user’s blood sugar level and predicting a future blood sugar level. This system provides warnings and recommendations that will bring the user’s blood sugar level back in line that are displayed on a user interface. The user may edit the recommendation. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention to have modified the funding diabetes management system of Worthington so as to have included a user interface where a user can edit recommendations, in accordance with the teaching of Galley, in order to provide a user with flexible treatment options, since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Worthington et al.: (US 5,822,715 A) in view of Galley et al.: (US PGPUB 2003/0028089 A1) in view of Jones (US PGPUB 2003/0211617 A1) and in view of .
CLAIM 35
The combination of Worthington/Galley/Jones discloses the limitations above relative to Claim 26. With respect to the following limitations:
wherein the processor is further configured to access a food database and to display on the user interface one or more foods the user is recommended to eat; (Crothall 0005 – 0008, 0020, 0022, 0025, 0027, 0031, 0039, 0043, 0047).
Crothall discloses a diabetes management system that includes a food database that may be accessed to calculate a carbohydrate intake recommendation for a patient. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention to have modified the funding diabetes management system of Worthington so as to have included a food database for calculating carbohydrate recommendations, in accordance with the teaching of Crothall, in order to prevent hypoglycemia, since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
CLAIM 36
The combination of Worthington/Galley discloses the limitations above relative to Claim 16. Additionally, Worthington discloses the following limitations:
wherein the low glucose alert provides a recommendation to the user to eat carbohydrates; (Worthington column 4 line 21 – 47, column 7 line 44 to column 8 line 35; column 14 line 19 – 38).
Worthington discloses a diabetes management system that includes a processor that receives glucose levels of a user, determines a future blood glucose value at a future time and provides an 
With respect to the following limitation:
wherein the low glucose alert provides a recommendation to the user to test a current blood glucose level of the user; (Jones 0012, 0014 – 0018).
Worthington discloses a low glucose alert that includes a recommendation for the user to eat carbs but does not disclose that the user should also check (or re-check) their current blood glucose. Here, Examiner notes that the specification is silent with respect to providing an alert or recommendation to re-check blood glucose after a low glucose reading. These features were presented for the first time in the claims filed with the application on 29 September, 2020 as in Claim 26. 
Jones discloses a blood glucose management system that teaches a phenomenon known as hypoglycemic rebound. A hypoglycemic event triggers a significant release of glucose that has been stored in the liver that will cause a hyperglycemic event – i.e. a hypoglycemic rebound after a period of time. Upon discovering a hypoglycemic event, (i.e. a low blood glucose reading) the diabetic needs to consume carbohydrates. Jones discloses that Worthington, cited above, may provide an amount of carbohydrates to consume. Jones discloses that Worthington does not remind the diabetic to check their blood glucose after a hypoglycemic event to check for rebound. Jones provides such an alert. In Jones the alert to re-check blood glucose is provided in response to an interval timer expiring. The timer may be set by the user to any appropriate value, including zero.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention to have modified the funding diabetes management system of Worthington .
Response to Arguments
Applicant's arguments filed 17 February, 2021 have been fully considered but they are not persuasive.
The U.S.C. 101 Rejection
Applicant argues that the claims are not directed to an abstract idea because they include infusion pumps for delivering insulin to a user – a concrete device and a particular machine that is integral to the claim. The Applicant contends that as such, any abstract idea is thereby integrated into a practical application and amounts to significantly more. Examiner disagrees. The claims are directed to receiving and analyzing a user’s glucose level to determine if the user may have a glucose level that is lower than a target level in the future, and if so to provide an alert with particular recommendations. The glucose level is entered by the user in a user interface and the future glucose level is determined using the equations disclosed in the specification. Determining a future low glucose level results in an alert with specific recommendations. However the pump is operating in its normal capacity in delivering insulin to the user, even as disclosed in the specification “One solution to reduce some of the problems associated with the manual injection of insulin is an ambulatory pump that delivers insulin to the diabetic user.” ; using “programing”. (0003). Using a conventional insulin pump to administer insulin in order to obtain a resulting blood glucose level used in the abstract idea is similar to Mayo, and does not integrate the abstract idea – determining a future glucose level may be lower than a target and raising alerts – into a practical application. For example, the claim do not integrate the abstract Vanda Pharmaceuticals).
The U.S.C. 103 Rejection
Applicant argues that “the system in Worthington is not embodied in an infusion pump, but in a separate electronic computing device – the pump is not controlled by the processor”. Indeed, Worthington teaches a processor for receiving a glucose reading, determining low glucose level and providing an alert with recommendations is performed by a processor that is not a part of an infusion pump. Nonetheless, Worthington contemplates that the processor need not be in the blood glucose meter, but may be in a separate apparatus. Combining the functions performed by the processor in Worthington with the functions performed by the processor of Galley would be obvious to one of ordinary skill in the art in view of KSR – combining prior art element according to known methods to yield predictable results.
Applicant further argues that modifying Worthington to incorporate an insulin pump would prevent the use of the system for injections of inhalable insulin. Worthington contemplates any of these delivery methods. Applicant further argues that Galley does not teach low glucose alert and corresponding recommendations. It appears that the Applicant is arguing the references separately when they are meant to be combined. Nothing in Worthington or Galley prevents one of ordinary skill from combining these functions in known ways.
Applicant argues that Worthington does not teach a recommendations for carbohydrates AND testing a current blood glucose level. As noted above, the specification is silent with respect to providing an alert or recommendation to re-check blood glucose after a low glucose reading. These features were presented for the first time in the claims filed with the application on 29 September, 2020 as in Claim 26, and now in Claim 36. Examiner disagrees. Worthington 
The claims require a “current BG level”. First one must determine what a “current” blood glucose level is. Examiner construes that the current level is the level obtained contemporaneously in response to receiving the alert to perform the test. (Examiner recognizes that performing the test after receiving the alert may take several minutes.) However, Worthington is no longer relied on to teach a recommendation to test a current blood glucose level. A new grounds of rejection is made in view of Jones. According to Jones, the alert may be given after a time interval beginning with a value of zero hours. Nonetheless, whenever the alert is given, the user performs the test. This is a current reading. 
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”
/JOHN A PAULS/ 	Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                           Date: 25 February, 2021